                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-281-KDB-DCK

 ANTHONY SUBER,                                         )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )      ORDER
                                                        )
 BIOMET, INC.; BIOMET ORTHOPEDICS,                      )
 LLC; and BIOMET U.S.                                   )
 RECONSTRUCTION, LLC,                                   )
                                                        )
                Defendants.                             )
                                                        )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice Of Emily Taylor Dodane” (Document No. 8) filed by Paul J. Peralta, concerning Emily Taylor

Dodane on August 23, 2019. Emily Taylor Dodane seeks to appear as counsel pro hac vice for

Defendants Biomet, Inc., Biomet Orthopedics, LLC, and Biomet Reconstruction, LLC. Upon

review and consideration of the motion, which was accompanied by submission of the necessary

fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice Of Emily Taylor Dodane” (Document No. 8) is GRANTED. Emily

Taylor Dodane is hereby admitted pro hac vice to represent Defendants Biomet, Inc., Biomet

Orthopedics, LLC, and Biomet Reconstruction, LLC.

         SO ORDERED.

                                         Signed: August 23, 2019
